DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a composition, classified in B01J 29/06.
II. Claims 7-12, drawn to method, classified in C 01B 39/48.
III. Claim 13, drawn to a process, classified in B01J 29/00.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product can be made by another and materially different process, such as with the use of a different structure directing agent or without the use of a FAU zeolite seed.
Inventions III and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it does not require that the BOG sieve is made using a structure directing agent or that the zeolite is made using a FAU seed.  The subcombination has separate utility such as it can be used to catalyze non-organic reactions.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product can be used to catalyze non-organic reactions.
During a telephone conversation with Terrence Flaherty on 8/10/22 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Interpretation
Claim 3, line 2 describes a T-atom.  According to the specification, T-atoms are silicon and aluminum atoms (para. 13 of the PG Pub.).  However, from the context of para. 35, it seems that T-atoms are tetrahedral atoms that form four bonds in the molecule.

Claim Objections
Claim 1 is objected to because of the following informalities:  

Claim 1, line 1 “of BOG framework”, should be written as “of a BOG framework”.  

Claim 4, line 1, ““of BOG framework”, should be written as “of a BOG framework”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1 and Claim 4, line 1 says “framework type” but it is unclear what is considered a “type” of BOG framework.  

Claim 3, line 2 says that the framework is “substantially free” but it is unclear how much makes it substantially free of T atoms.

Claim 3 line 3 describes “T-atoms”, which the specification defines as silicon and aluminum atoms (PG Pub, para. 13) but it also describes them as tetradehral atoms (para. 35 of PG Pub), which is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markovs (US Pat.: 6120581).
Markovs describes a zeolite that can have the framework boggsite (col. 7, lines 61-63) and has the formula: 

    PNG
    media_image1.png
    120
    572
    media_image1.png
    Greyscale

(col. 7, lines 56-60).  The value of x can range from 2 to infinity (col. 7, line 61).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.

Claim(s) 1, 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillon (US Pub.: 2009/0093661).
Guillon describes a boggsite zeolite (para. 15) where the Si/Al ratio is from 2-250 and preferably from 10-90 (para. 15).

	As to Claim 3, Guillon teaches that their zeolite can be made with an organic template, a silicon source and an alumina source (para. 53).  The mixture does not contain other materials besides Na (para. 15), which is not a tetrahedral atom.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there are no other T-atoms besides silicon and aluminum. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Since Claim 4 is allowable, Claims 5 and 6, which depend from Claim 4 are also allowable.
The following is a statement of reasons for the indication of allowable subject matter:  Markovs (US Pat.: 6120581).  Markovs describes a zeolite that can have the framework boggsite (col. 7, lines 61-63), with a Si/Al (SAR) ratio of 2 to infinity (col. 7, lines 61).  This reference does not describe inclusion of 1-adamantyl-3-propylimidazolum cation.

Guillon (US Pub.: 2009/0093661).  Guillon describes a boggsite zeolite (para. 15) where the Si/Al ratio is from 2-250 and preferably from 10-90 (para. 15).  This reference does not describe inclusion of 1-adamantyl-3-propylimidazolum cation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
August 25, 2022